Case 2:19-bk-11684-VZ   Doc 6 Filed 02/15/19 Entered 02/15/19 21:56:32   Desc
                         Main Document    Page 1 of 7
Case 2:19-bk-11684-VZ   Doc 6 Filed 02/15/19 Entered 02/15/19 21:56:32   Desc
                         Main Document    Page 2 of 7
Case 2:19-bk-11684-VZ   Doc 6 Filed 02/15/19 Entered 02/15/19 21:56:32   Desc
                         Main Document    Page 3 of 7
Case 2:19-bk-11684-VZ   Doc 6 Filed 02/15/19 Entered 02/15/19 21:56:32   Desc
                         Main Document    Page 4 of 7
Case 2:19-bk-11684-VZ   Doc 6 Filed 02/15/19 Entered 02/15/19 21:56:32   Desc
                         Main Document    Page 5 of 7
Case 2:19-bk-11684-VZ   Doc 6 Filed 02/15/19 Entered 02/15/19 21:56:32   Desc
                         Main Document    Page 6 of 7
Case 2:19-bk-11684-VZ   Doc 6 Filed 02/15/19 Entered 02/15/19 21:56:32   Desc
                         Main Document    Page 7 of 7
